Case 1:19-cv-03394-EK-RML Document 41 Filed 11/23/20 Page 1 of 3 PageID #: 491




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK



CINDY GATTO; KELLEE THOMPSON; and                         Case No. 1:19-cv-03394-EK-RML
MACI HEGINGER, on behalf of themselves and
similarly situated employees
                                                                    ECF Case
                     Plaintiffs,

              -against-
                                                                Electronically Filed

PETCO ANIMAL SUPPLIES, INC.,

                     Defendant.




 DEFENDANT’S NOTICE OF COMPLIANCE WITH CLASS ACTION FAIRNESS ACT

       Defendant hereby serves this notice of compliance with 28 U.S.C. § 1715(b) of the Class

Action Fairness Act (“CAFA”) and states as follows:

       On November 23, 2020, Defendants mailed a CAFA Notice of Proposed Settlement

(“CAFA Notice”) on the Office of the Attorney General for the United States of America, the

Secretary of Labor for the United States of America, the California Labor and Workforce

Development Agency, and the Offices of the Attorney General for the States of Alabama,

Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii,

Idaho, Illinois, Iowa, Kansas, Louisiana, Maine, Maryland, Michigan, Minnesota, Mississippi,

Missouri, Montana, Nebraska, New Hampshire, New Jersey, New Mexico, New York, Nevada,

North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina, South

Dakota, Tennessee, Texas, Utah, Vermont, Washington, Wisconsin, and Wyoming, and the

Commonwealths of Kentucky, Massachusetts, Pennsylvania, and Virginia based on the last

known state of residence for each Rule 23 Class Member.
Case 1:19-cv-03394-EK-RML Document 41 Filed 11/23/20 Page 2 of 3 PageID #: 492




       In compliance with 28 U.S.C. § 1715(b), each CAFA Notice included: (1) the Complaint,

the First Amended Complaint, and the Second Amended Class; (2) the Class and Collective

Action Settlement Agreement with exhibits, including the Notice of Proposed Settlement to all

Rule 23 Class Members; and (3) a list of the Rule 23 Class Members and the amount of their

proportionate share in the settlement. The CAFA Notices sent to each state’s officials also

identified the Rule 23 Class Members that resided in that the officials’ respective state.



                                              Respectfully submitted,



       Date: November 23, 2020                       /s/ Katelyn W. McCombs
                                                     Stephen A. Fuchs
                                                     LITTLER MENDELSON, P.C.
                                                     900 Third Avenue
                                                     New York, NY 10022.3298
                                                     212.583.9600

                                                     Robert W. Pritchard
                                                     Katelyn W. McCombs
                                                     LITTLER MENDELSON, P.C.
                                                     625 Liberty Avenue
                                                     26th Floor
                                                     Pittsburgh, PA 15216
                                                     412.201.7600

                                                     Attorneys for Defendant
                                                     PETCO ANIMAL SUPPLIES STORES, INC.




                                                 2
Case 1:19-cv-03394-EK-RML Document 41 Filed 11/23/20 Page 3 of 3 PageID #: 493




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of November 2020, a copy of the Defendant’s Notice

of Compliance with Class Action Fairness Act was filed using the Eastern District of New

York’s ECF system, through which this document is available for viewing and downloading,

causing a notice of electronic filing to be served upon the following counsel of record:

                                        Joseph H. Chivers
                               jchivers@employmentrightsgroup.com
                                  THE EMPLOYMENT RIGHTS GROUP
                                    100 First Avenue, Suite 650
                                       Pittsburgh, PA 15222

                                        Jeffrey W. Chivers
                                        jwc@chivers.com
                                       Theodore I. Rostow
                                         tir@chivers.com
                                          CHIVERS LLP
                                300 Cadman Plaza West, 12th Floor
                                    Brooklyn, New York 11201

                                       Counsel for Plaintiffs




                                                   /s/ Katelyn W. McCombs
                                                   Katelyn W. McCombs




4835-4957-2818.1 104286.1001
